ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_09_EN.txt. 123

DISSENTING OPINION OF JUDGE SPIROPOULOS
[Translation ]

I regret that, for the reasons given below, I am unable to concur
in the view of the Court in regard to the Third Preliminary Objec-
tion of the United States of America.

1. The effect of the objection concerning the non-exhaustion of
local remedies on the Swiss principal submission (strictly speaking
this should be described as an ‘‘objection to admissibility”) can be
determined only by reference to the bases of the Swiss action before
the Court. Now that action is based on an alleged breach of the
Washington Accord and of the general rules of international law.

The Swiss Government contends that, under the Washington
Accord, the United States of America is obliged to ‘‘unblock” all
Swiss assets in the United States, regardless of the category to
which they belong. This construction is contested by the Govern-
ment of the United States of America which asserts that the Wash-
ington Accord does not relate, and could not relate, to any vested
assets, even if found to be Swiss, and that such assets consequently
remain outside the scope of the Washington Accord and are governed
by the Trading with the Enemy Act.

What is the legal position in this case? According to Article IV
of the Washington Accord, the Government of the United States
of America has undertaken the obligation to unblock “Swiss assets”
in the United States of America. It has also undertaken to ‘‘determine
the necessary procedure without delay”.

The question arises whether the obligation incumbent upon the
United States of America refers also to any assets that may be
found to be Swiss that are vested under the Trading with the Enemy
Act. If so, has the necessary procedure for the unblocking of vested
Swiss assets been determined by the United States of America?
Is it possible, in accordance with Article IV of the Washington
Accord, if need be, to consider the Trading with the Enemy Act
as the appropriate unblocking procedure for the freeing of the
shares of GAF? (It is known that Interhandel is in the process of
following the procedure prescribed by the Trading with the Enemy
Act before the American courts with a view to the freeing of the
shares of GAF.)

How is it possible to decide whether the principle of the ex-
haustion of local remedies is applicable in this case, without knowing
(a) whether the United States of America is, on the basis of the
Washington Accord, under an obligation to free the shares of GAF

I2I
INTERHANDEL (DISS. OPIN. OF JUDGE SPIROPOULOS) I24

(as being Swiss assets) ; and (6) whether the freeing procedure of the
Trading with the Enemy Act is the appropriate ‘“‘unblocking”’
procedure from the standpoint of the Washington Accord?

2. According to another basic argument of the Swiss Government,
the obligation incumbent on the United States of America to unblock
the vested assets of Interhandel follows also from the decision given
on January 5th, 1948, by the Swiss Authority of Review, which is
based on the Washington Accord and which is considered by the
Swiss Government to be an international judicial decision. Since
the Interhandel company was recognized by that decision as being
“Swiss”, all the assets of that company, including therefore the assets
in America, should, according to the Swiss Government, be con-
sidered as being “Swiss” by all the States parties to the Washington
Accord.

According to the Swiss Government, the non-execution of an
international decision by the United States of America causes an
injury directly to the Swiss State and, according to that Govern-
ment, there is here a direct breach of international law which
immediately infringes the rights of Switzerland as plaintiff.

3. To answer these questions, it is essential to consider the signi-
ficance of various articles of the Washington Accord. But this
cannot be done without considering the merits of the dispute. It
is only by considezing the merits of the dispute, however, that the
Court will be in a position to adjudicate on the question whether
the exhaustion of the remedies at present available to Interhandel
is or is not, under the Washington Accord, a necessary condition
for the examination by the Court of the merits of the dispute
between the United States of America and Switzerland.

4. What has been said above relates to the Swiss principal
submission. As, in my opinion, the Third Preliminary Objection of
the United States of America should not be upheld, I have not to
express an opinion concerning the effect of this objection on the
Swiss alternative submission. It is only if I had expressed an opinion
in favour of upholding the American Third Objection that the
problem of the effect of that objection on the Swiss alternative
submission would have arisen for me—as, indeed, it has arisen for
the Court. Nevertheless, in order to be consistent with my vote as
regards the effect of the Third Objection on the Swiss principal
submission, I voted in favour of joining the American Third
Preliminary Objection to the merits.

5. As I come to the conclusion that the Third Preliminary
Objection should be joined to the merits, I should logically give

122
INTERHANDEL (DISS. OPIN. OF JUDGE SPIROPOULOS) 125

my opinion also as to whether Preliminary Objection No. 4 (a)
is well founded in order to consider the effect of that objection in
relation to the Swiss submissions. However, as the Court has not
adjudicated on that question, any opinion I might express would
be only of a purely theoretical character and would be extraneous
to the questions on which the votes of the Court were given.
I therefore refrain from expressing any opinion on the question
whether Objection 4 {a} should be upheld, joined to the merits or
rejected.
(Signed) J. SPIROPOULOS.

123
